Citation Nr: 1433531	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  12-08 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for left wrist strain, status post wrist surgery (left wrist disability). 

2. Entitlement to an initial disability rating in excess of 20 percent for scars of the left wrist, left thumb, and left ankle.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from June 2004 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah as part of the Benefits Delivery at Discharge (BDD) program, and a February 2012 rating decision of the VA RO in Reno, Nevada.  The Reno VA RO currently has jurisdiction over the Veteran's claims file.  The August 2009 rating decision granted service connection for a left wrist disability and assigned an initial 10 percent rating.  The February 2012 rating decision granted service connection for scars of the left wrist, left thumb, and left ankle and assigned an initial 20 percent disability rating.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to increased disability ratings for removal of a left wrist ganglion cyst, a left ankle disability, and a left thumb disability were initially on appeal and were addressed in the February 2012 Statement of the Case (SOC).  In her March 2012 Substantive Appeal, the Veteran selected the option stating that she had read the SOC, and that she only wished to appeal the two issues listed above.  Therefore, the appeals of the remaining three issues are considered withdrawn and are not before the Board.  38 C.F.R. §§ 20.202, 20.204 (2013).  

A Decision Review Officer (DRO) hearing was scheduled in June 2012 but was not conducted.  An appellant's due process rights are not violated and there is no prejudice if she is denied a hearing at the RO in violation of 38 C.F.R. § 3.103(c)(1), if she is subsequently informed of her right to a hearing before the Board and does not request such a hearing, and does not otherwise apprise the Board that she was denied an RO hearing.  See Bowen v. Shinseki, 25 Vet. App. 250 (2012).  In this case, the Veteran testified at a Board hearing before the undersigned in August 2012 and a copy of the transcript has been placed in the Virtual VA paperless claims processing system.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  

The issue of entitlement to a right wrist disability, to include as secondary to a service-connected left wrist disability was raised by the record at the Veteran's August 2012 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to an initial disability rating in excess of 10 percent for a left wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran has a total of six painful scars on her left wrist, left thumb, and left ankle.  


CONCLUSION OF LAW

The criteria for an initial 30 percent disability rating for scars of the left wrist, left thumb, and left ankle have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7804 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in June 2009 satisfied the duty to notify provisions with regard to a service connection claim.  This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  A VA examination adequate for adjudication purposes was provided to the Veteran in connection with her claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran testified at a Board hearing in August 2012.  The hearing focused on the elements necessary to substantiate her claim for an increased evaluation for scars and, through her testimony and her representative's statements, the Veteran demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

II. Increased Rating Claim 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2013).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's scars are currently evaluated as 20 percent disabling under Diagnostic Code 7804, unstable or painful scars.  38 C.F.R. § 4.118 (2013).  Under Diagnostic Code 7804, a 20 percent evaluation is warranted for three or four scars that are unstable or painful.  A maximum schedular 30 percent evaluation is warranted for five or more scars that are unstable or painful.  Id.  Note (1) to Diagnostic Code 7804 defines an unstable scar as one with frequent loss of the covering of skin over the scar.  Id.  Note (2) states that if one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Id.  

At her May 2011 VA examination, the Veteran reported that the scars on her left wrist hurt when touched and described them as hypersensitive.  She did not report symptoms related to her left ankle scars.  The examiner identified six scars: (1) a 3 centimeter (cm) by .2 cm scar over the lateral/radial aspect of the wrist; (2) a 5 cm by .2 cm scar anterior on the left wrist; (3) a second 5 cm by .2 cm scar anterior on the left wrist; (4) a 3 cm by .2 cm scar anterior on the left wrist; (5) a 1 cm by .2 cm scar anterior on the left wrist; and (6) a .6 cm by .3 cm scar on the left ankle.  The examiner stated that the posterior wrist scar was mildly tender and the others were "sensitive."  The May 2011 VA examination report provides probative evidence in favor of the Veteran's claims because it identified a total of six scars, five of which were on her left wrist and she reported that they were painful.  

At her August 2012 hearing, the Veteran competently and credibly testified that her wrist and ankle scars hurt.  She stated that it hurt to wear her wrist brace and wear socks and boots.  Her testimony provides probative evidence in support of her claim because it is credible evidence that she has five or more painful scars.  

The Board finds that the preponderance of the evidence shows that the criteria for an initial 30 percent evaluation under Diagnostic Code 7804 are approximated.  38 U.S.C.A. § 5107(b).  To this extent, the appeal is granted. 

At her August 2012 hearing, the Veteran competently and credibly testified that the skin over her left wrist scar peels.  However, peeling skin alone is not sufficient to rise to the level of severity of a scar losing its skin covering.  Further, the June 2009 and May 2011 VA examiners specifically found that her left wrist scar was stable.  The May 2011 examiner noted that her scars "...have not opened up."  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, whether a scar is stable or not, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  The specific findings of the two VA examiners are more probative than the Veteran's lay assertion.  Therefore, her scar is stable and an additional 10 percent does not need to be added to her disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2) (2013).  

The Veteran's scars do not more closely approximate the criteria for a disability rating greater than 30 percent under other potentially applicable Diagnostic Codes.  Diagnostic Code 7800 contemplates scars of the head, face, or neck and is not applicable.  The combined areas of her scars are not 144 square inches (929 square cm) to warrant a 40 percent evaluation under Diagnostic Code 7801.  Diagnostic Code 7802 is not applicable because its maximum available evaluation is 10 percent.  Diagnostic Code 7805 is not applicable because the June 2009 and May 2011 VA examiners have found that her scars do not cause disabling effects not already considered by an appropriate Diagnostic Code.  38 C.F.R. § 4.118 (2013).  

The preponderance of the evidence is against an initial disability rating greater than the 30 percent rating being granted in this decision.  The benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The Veteran's symptoms from her left wrist, left thumb, and left ankle scars have not met the criteria for a higher rating at any time since the effective date of her award, so the Board may not stage her rating.  Fenderson, 12 Vet. App. at 125-26. 

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's scars, specifically pain.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 has not been reasonably raised during the adjudicatory process of evaluating the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran is gainfully employed.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

An initial 30 percent disability rating for scars of the left wrist, left thumb, and left ankle is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

With respect to the Veteran's left wrist disability, she has consistently reported numbness in her wrist area.  Further, at her May 2011 VA examination, she reported that she had been diagnosed with carpal tunnel syndrome.  The evidence suggests that there may be a neurologic component to her left wrist disability.  A new examination is needed to determine whether her disability includes a neurologic component.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a joint and neurological examination with an appropriate clinician for her left wrist disability.  The entire electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must determine the current severity of the Veteran's left wrist disability, and its impact on her employability and daily activities.  

      The examiner should specifically:

i) Provide the Veteran's range of motion of her left wrist, expressed in degrees.  Repetitive motion testing should be conducted and the examiner should note, in degrees, any decrease of range of motion after repetitive use.  

ii) Determine whether the left wrist exhibits weakened movement, excess fatigability with use, incoordination, painful motion, pain with use, and express any additional limitation of motion in terms of additional degrees of motion lost.

iii) Identify and assess any neurologic component of the left wrist disability.  The examiner should discuss to what extent any neurologic component, if any, is a manifestation or symptom of her service-connected left wrist disability.  

iv) If a stand-alone neurologic wrist disability is diagnosed, to include carpal tunnel syndrome, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that it is proximately due to or the result of her service-connected left wrist disability OR whether it was aggravated beyond its natural progression by her service-connected left wrist disability.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


